Houston, J.,
dissenting: The counsel in the case concur in the opinion that under the provisions of the will the legal estate of the trustees in. the lands devised to them continued only so long as the purposes of the trust required it, but when the active purposes of it had been served, the legal estate of the trustees in them ceased and became vested in the cestui que trust, and which occurred in the devise of the particular premises in question, a part of the “'Capelle Farm,” in trust to permit and suffer his son Clarence to use, occupy and rent, and to receive the rents, issues and profits of the said Capelle Farm during the term of his natural life, for his proper use and benefit, and in case of the death of the said Clarence leaving a child or children or the issue of such, to them, their heirs and assigns free and discharged from the aforesaid trust,” when Oliver, his youngest son, attained the age of twenty-one years, and which the counsel also admit occurred in the year 1878. But they differ as to the testamentary construction to be given by us to the concluding terms of it, “ and in case of the death of the said Clarence leaving a child or children or the issue of such, to them their heirs and assigns free and discharged from the aforesaid trust,” whether they are to be construed as words of limitation in analogy to the rule in Shelly’s case, or as words of purchase in this devise ? The counsel for the defendant contends for the former, the counsel for the plaintiff for the latter interpretation. For they agree that when the youngest son attained the age of twenty-one years, the duties of the trustees ceased, and the legal estate in the Capelle Farm vested in the cestui que trust of it under the devise, Clarence Jamison, for the term of his life, subject to the limitation over of it on his death leaving a child or children or the issue of such, to them their heirs and assigns, as directed in the words of the devise, and the meaning and construction of which presents for our consideration the first question to be determined between them in the case. For the plaintiff it is contended they constituted a devise of the “ Capelle Farm” to the son of the testator, Clarence Jamison, in fee tail, and for the defendant that they constitute a devise of it *255to him for the term of his life only, and at his death leaving a child or children, or the issue of such remainder to them.
Before I proceed, however, to express any opinion upon this question, I think it proper to recur to and repeat the whole of the item in which this devise occurs in the will as set forth in the case stated since all of the terms and clauses of it must be considered and construed together in order to determine the correct meaning and interpretation of it, and which are not fully presented in the briefs of counsel. It is as follows : “ I give and devise unto my executor and the guardian hereinafter named and appointed for my minor children all my estate, real and personal, not herein otherwise disposed of, to have and to hold the same unto them or the survivor or survivors of them, in trust nevertheless for the uses, intents and purposes hereinafter set forth and declared. To have and to hold the farm known as the “ Capelle Farm,” containing about two hundred and twelve acres, situated in Red Lion hundred, and the farm known as the "Homestead Farm,” containing two hundred and thirty acres, situated in St. Georges hundred aforesaid. In trust to rent the same to good and careful tenants at the best cash or share rents attainable as in their judgment shall be most advantageous, and to collect, expend and invest the same as hereinafter provided, until the majority of my youngest son who shall live to attain the age of twenty-one years, then to raise out of, or to charge upon the said farms respectively such sum or sums as shall be necessary to make equal the shares of my sons Edgar, Clarence and Oliver, as hereinafter provided and subject to such charge and condition.
To permit and suffer my son Clarence to use, occupy and rent and receive the rents, issues and profits of the said “ Capelle Farm” during the term of his natural life for his proper use and benefit^ and in case of the death of the said Clarence leaving a child or children or the issue of such, their heirs and assigns free and discharged from the aforesaid trust.
To permit and suffer my son Oliver to use, occupy and rent and receive the rents, issues and profits of the said “ Homestead Farm” during the term of his natural life, for his proper use and benefit, and in case of the death of said Oliver leaving a child or children or the issue of such, their heirs and assigns free and discharged from the aforesaid trust.
*256To invest all the rest and residue of my estate not herein otherwise disposed of in bonds and mortgages as aforesaid, interest payable semi-annually, and keep the same so invested until the majority of my youngest son who shall attain the age of twenty-one years, whereupon I desire my Trustees aforesaid to have the the said “ Capelle Farm” and the said “Homestead Farm” valued at their just and true value in money by three substantial men in the neighborhood, and that to such valuation the trustees shall add the four thousand dollars and all interest accrued thereon which hereinbefore is charged upon the “ Jamison Corner Farm,” and all the rest and residue of my estate invested as first directed in this item, and also any other legacies or devises to which my said sons Edgar, Clarence and Oliver may become entitled, and the aggregate sum thus ascertained to apportion in equal shares among my sons Edgar, Clarence and Oliver, and their issue, the issue in all cases taking their parent's share. In the said apportionment my said son Clarence to take the said “Capelle Farm” with such incumbrance or addition as may be necessary to equalize the shares of the said Edgar, Clarence and Oliver, and the said Oliver to take the “ Homestead Farm” with such like incumbrance or addition; but the share of the said Edgar shall be in money, invested in good bonds and mortgages as aforesaid, the interest payable to him after such apportionment semi-annually, during his natural life, and from and immediately after his death the principal and all interest accrued thereon payable to his child or children or the issue of such.
The rents and profits arising from the Capelle and Homestead farms, and the interest of all sums invested as in this item prescribed, and so much thereof as shall be necessary, shall be expended by the said guardian in the maintenance and education of any said sons Edgar, Clarence and Oliver, and the residue, if any, invested for their benefit, first deducting yearly a sum not exceeding one hundred and fifty dollars to be expended on each of said farms to keep the same productive and in good condition.
In case of the death of any of my said sons Edgar, Clarence and Oliver without leaving any child or children, or the issue of such, the share of the one so dying shall go to the survivors or survivor, and the issue of such as may be deceased subject to the same *257conditions and limitations as their own shares respectively herein-before designated.”
It is admitted that the youngest son of the testator attained the age of twenty-one years in the year 1878, and that the purpose and limitation of the trust then expired, and that his son, Clarence Jamison, then become seized of the legal estate in the “ Capelle Farm” for the term of his life free and discharged from the trust, but it is denied that he took any larger estate or interest in it under the limitations over it in case of his death, leaving a child or children, or the issue of such, as directed in the" devise, and the whole item of the will above referred to, whilst it is contended on the part of the plaintiff and the authorities cited by his counsel, that as it is a gift of the farm by will, the rule in Shelley’s case applies to it, the words “ children” employed in the devise over at his death, should be construed to be words of limitation, and not of purchase, and that he consequently took under the devise, either an estate in fee simple or in fee tail in the farm. And there is no doubt that such words so employed in devises have been so construed in many cases more than he has cited, although the general rule of testamentary construction is admitted by him to be to the contrary, that is to say, that ordinarily the word “ children” in a will is used as a word of purchase and not of limitation.
But with regard to the class of cases which constitute an exception to that general rule, and to which I have just alluded, Mr. Jarman remarks that it should be observed, however, that in a considerable class of cases the word child or children has received an interpretation extending it beyond its more precise and obvious meaning, as denoting immediate offspring, and been considered to have been employed as nomen collectivum, or as synonymous with issue or descendants; in which general sense it has often the effect, when applied to real estate, of creating an estate tail. Where this construction has prevailed, however, it has generally been aided by the context. There it was synonomous with issue in all events. 2 Jarm. on Wills, 73. And where the intention of the testator clearly appeared to have used the term as equivalent to the word issue or descendants, and the devisee for life had no child or children when the will was made, or at the time of the death of the *258testator, and it therefore could not apply as a descriptio personarum) such a construction was given to it, as a word of limitation and not of purchase. 1 Pow. on Dev., 334. And accordingly it was held in such cases that the parent and devisee for life took an estate tail in the land devised. Broadhurst v. Morris, 2 Barn. Adolp. 1; Byfield’s Case, cited by Hale, C. J., in King v. Snelling, 1 Vent., 231; Robinson v. Robinson, 1 Burr., 38 ; Seward v. Willock, 5 East., 198 ; Raggett v. Beatty, 2 Moo. & Pay., 512; Doed. Simpson v. Simpson, 5 Scott, 770.
I consider that this construction of the words—“ dying without leaving child or children or the issue of such” as a word of limitation, and clearly importing an intention on the part of the testator to use them as synonomous with the words issue or descendants, is also aided by the context of the devise, and the repetition of the same identical words in each of the devises in it to his three sons respectively, and particularly, by the terms employed by the testator in his final disposition and limitation over of the whole subject matter of the devise in the last clause of the item, which are as follows: “ In case of the death of any of my said sons Edgar, Clarence and Oliver without leaving any child or children, or the issue of such, the share of the one so dying shall go to the survivors or survivor, and the issue of such as may be deceased subject to the same conditions and limitations as their own shares respectively hereinbefore designated.” And although the will seems to have been written with much care and deliberation in the dispositions and limitations of it, it is only by implication that any child or children of either of them, or the issue of such, who may be living at his or her or their father’s death, can take any share, or interest in the several estates so devised to them, according to the literal import of the terms of the . will, unless we interpret the words in question to be words of limitation, and to confer such by construction an estate tail in the “ Capelle Farm” on the said son, Clarence Jamison, and an estate tail in the Homestead Farm on the said son, Oliver Jamison. And yet, it seems to me that no one can read this will and observe the manifest desire and solicitude of the testator reflected in it, to limit the two farms to the two sons named respectively for the terms of their natural lives, with remainder at their death to the issue of *259each of them, if they should leave any, without coming to the conclusion that it must have constituted the main and paramount purpose in the mind of the testator for making the two devises in particular as we find them in the item in question. I am therefore of the opinion that the testator intended by the use of the words in the devise in question of the “ Capelle Farm” to his son, Clarence Jamison, for the term of his natural life, and in case of the death of the said Clarence, leaving a child or children or the issue of such remainder to such child'or children or the issue of such, their heirs and assigns, according to the rule of testamentary construction applicable in such a case as this, a general failure of issue at his death, and that under the devise he took an estate tail in the said farm, as it may now be considered well settled that the word issue or its equivalent .term according to the clear intention of the testator, is employed in a devise of real estate to a person for life, remainder to his issue at his death, is nomen colleetivum, a word of limitation, and not of purchase, and synonomous with the words, heirs of his body, which are of all words the most appropriate in legal phraseology to confer an estate tail general on the first taker of the land under the devise. 2 Jarm. on Wills, 328, 329.
But it appears that the provisions made by the testator in this item of his will for the maintenance and education of his sons Edgar, Clarence and Oliver until the majority of the youngest son who should live to attain the age of twenty-one years, out of the rents and profits of the Capelle Farm and Homestead Farm, and the interest of all sums invested by his trustees as prescribed in this item, proved inadequate for the purpose, and the executor who was also one of the trustees under the will preferred his petition to the Chancellor representing that by the will of the testator all his real estate was held by the petitioner in trust for his three minor sons, Edgar, Clarence and Oliver Jamison, consisting of three farms in New Castle county, and that the gross annual rents and profits of them amounted to about three thousand dollars, subject to the payment of taxes, repairs and improvements provided for by the will, but that the net rents did not then amount to a sufficient sum to comfortably board, clothe and educate the said minors, and that their guardian was in arrears and then indebted on their account to the amount of eight hundred dollars or more, and that if he could *260•be authorized to borrow as trustee under the will a sum not exceeding twelve hundred dollars for a few years, he thought he would then be able to pay the sum out of the increased rents of the estate, and that sum would relieve the condition of the guardian and 'enable him to pay up the amount of indebtedness against the said minors. He therefore prayed the Chancellor to allow him to borrow upon the best terms he could the sum of twelve hundred dollars as trustee, or in his own name for the use of said trust estate with which to pay the liabilities then standing against said minors for past maintenance.
And thereupon the Chancellor made an order that he be authorized and empowered to borrow on account of the trust estate the sum of twelve hundred dollars for three years, to be reimbursed by the rents and profits of the trust estate, and that the sum, or so much thereof as should be necessary, should be applied to the payment of debts then accrued and unpaid for the support, maintenance and education of Edgar, Clarence and Oliver Jamison, the three minor children of Thomas Jamison, deceased, to be expended by their guardian, John P. Belville, who shall give' receipts to the trustee for the same, and be chargeable with it as for other moneys received on account of said minor children.
The order was made on the 20th day of February, 1874, and on the 10th day of April following the executor and trustee borrowed the sum of twelve hundred dollars from Bentley Worth for that purpose, and as such, made, executed and delivered his bond and mortgage to him for that sum, to be paid in three years from •that date, the lands embraced and described in the mortgage con■sisting inter alia of the said “ Capelle Farmand the loan not having been paid at maturity, nor as late as six years after the date thereof, the mortgagee proceeded and obtained judgment on the mortgage, and at the November term, 1880, of the Superior Court in and for said county, the said farm was sold under a writ of ■levari facias thereon by the sheriff of the county and was bought at the sale by the said Clarence Jamison (the youngest of the said sons of the testator having in the meantime attained the age of twenty-one years), and who since the sale and conveyance of it by the sheriff to him had entered into an agreement with the defendant, Leontine J. McWhorter, to sell and convey to him the portion *261of it designated and described in the agreement, and which agreement he refuses to comply with on the ground alleged by him of insufficiency of title in the plaintiff to the premises as set forth in the case stated.
In the view which I have taken of the question already considered and disposed of by me, it is not for me to enter into the consideration of the remaining question as to the title conferred on the purchaser by the sale under the mortgage given by the trustee pursuant to the order of the Chancellor, but if it were necessrry for me to consider and decide that should be obliged to hold under the facts and circumstances of this case that the mortgagee had a legal right to execute and sell on the mortgage at any time after the failure of the trustee for three years to pay it, and being seized as such of the legal estate in the premises when he so mortgaged them by the authority of the Chancellor, the purchaser took the legal title to them at the sheriff’s sale upon it. The case falls within the reason and policy of the doctrine that a trust to raise money out of the profits of land will include a power to sell or mortgage; and such a construction of the power has long been an established principle in the Courts of Equity. 4 Kent’s Com.,. 148.